DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “grass cutter disc” is set forth in claim 1, line 4. However, no disc is referenced in the drawings and the accepted meaning “a thin circular object” (www.m-w.com) leaves unclear which of the shown parts applicant is referring to.  The term is indefinite because the specification does not clearly redefine the term if that was applicant’s intention.
Regarding the phrase "drum-type", the phrase renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-type"), thereby rendering the scope of the claim(s) unascertainable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner 2,243,133 in view of Lewis 3,245,085 and Hottes 4,860,526.

Independent Claim 1: Steiner discloses a dual blade wide-format lawn mower, comprising: 
a chassis (16), 
an engine (21) mounted on the chassis, and 
a grass cutter disc (47, 47) mounted under the chassis, 
wherein the grass cutter disc comprises two cutter shafts (38, 38) parallel with each other; 
the two cutter shafts each are mounted with a cutting blade (44) on an lower end thereof; 
the two cutter shafts each are mounted with a cutter shaft bevel gear (51) on a top end thereof, and each cutter shaft bevel gear is engaged with a transmission bevel gear (52) mounted respectively on an outer end of a horizontal shaft (sections of 53 each associated with 52); 
the two horizontal shafts (sections of 53) are co-axial, and each horizontal shaft and the cutter shaft on the same side with said each horizontal shaft are supported respectively by a bearing (col. 3, lns. 29-31, two stacked bearings shown at the top of shaft 38 and one bearing shown at the bottom of shaft 38 in Fig. 4) in a cutter shaft seat (37); 
both cutter shaft seats are fixed onto the chassis, and opposing ends of the two horizontal shafts extend from the respective cutter shaft seat, as per claim 1.  
However, Steiner fails to disclose wherein opposing ends of the horizontal shafts are each mounted with a drum-type gear, and both drum-type gears are engaged respectively with spline internal teeth provided at both ends of an internally toothed sleeve;
one cutter shaft has an upper end that extends from a top end of the respective cutter shaft seat and the upper end is mounted thereon with a cutter shaft pulley that is connected with an engine pulley via a cutter disc driving belt, as per claim 1.  
Lewis discloses a similar dual blade wide-format lawn mower wherein opposing ends (20, 22) of the horizontal shaft (14) are each mounted with a drum-type gear (46), and both drum-type gears are engaged respectively with spline internal teeth (col. 3, ln. 2) provided at both ends of an internally toothed sleeve (50), as per claim 1.
Hottes discloses a similar dual blade wide-format lawn mower wherein one cutter shaft (17) has an upper end that extends from a top end of the respective cutter shaft seat (16) and the upper end is mounted thereon with a cutter shaft gear (24) that is connected with an engine (26) via a cutter disc driving shaft (21), as per claim 1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the drum gears and toothed sleeves of Lewis on the lawn mower of Steiner since such mechanical drive parts are old and well known in the art for providing drive between a power source and a lawn mower blade.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cutter shaft extension of Hottes for the drive connection of the lawn mower of Steiner since both references disclose means for connecting drive from an engine to a series of bevel-driven cutter shafts and such a predictable result would be achieved. 
Furthermore, the examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a cutter shaft pulley and an engine pulley for Hottes’ drive gear and shaft since such drive components are old and well known in the art as equivalent alternatives. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Lewis and Hottes as applied to claim 1 above, and further in view of Pelhrimov DE 2611515 A.

Dependent Claim 5: The device is disclosed as applied above. However, the combination fails to disclose wherein the internally toothed sleeve and a periphery of the two cutter shaft seats are covered with a drive mechanism shield, as per claim 5.  
Pelhrimov discloses a similar lawn mower wherein the power transmission components (12, 13, 14) and a periphery of the two cutter shaft (at 17 and 18) seats are covered with a drive mechanism shield (1), as per claim 5.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the drive mechanism shield of Pelhrimov on the lawn mower of Steiner, Lewis and Hottes in order to provide support and protection for the mechanical drive components. 

Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Lewis and Hottes and Pelhrimov as applied to claims 1 and 5 above, and further in view of Tetsuaki FR 2586776 A1.

Dependent Claim 6: The device is disclosed as applied above. However, the combination fails to disclose wherein a tensioning wheel is provided outside of the cutter disc driving belt, and the tensioning wheel is fixed onto a long arm end of a cutter disc separation and engagement arm which is further connected with a cutter disc separation and engagement cable that is used to tension the tensioning wheel, the cutter disc separation and engagement arm is in "L" shape having a corner and is hinged onto the chassis at the corner with a separation and engagement arm spindle, the cutter disc separation and engagement arm has a short arm end that is hooked with a separation and engagement arm pullback spring that can cause the tensioning wheel to be released from the tension state, as per claim 6.  
Tetsuaki discloses a lawn mower comprising a belt drive (Fig. 8) wherein a tensioning wheel (118a) is provided outside of the cutter disc driving belt (17), and the tensioning wheel is fixed onto a long arm end of a cutter disc separation and engagement arm (118) which is further connected with a cutter disc separation and engagement cable (123) that is used to tension the tensioning wheel, the cutter disc separation and engagement arm is in "L" shape having a corner (at P2) and is hinged onto the chassis (117) at the corner with a separation and engagement arm spindle (unnumbered hinge structure at P2), the cutter disc separation and engagement arm has a short arm end that is hooked with a separation and engagement arm pullback spring (121) that can cause the tensioning wheel to be released from the tension state, as per claim 6.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tensioning assembly of Tetsuaki on the lawn mower of Steiner, Lewis and Hottes and Pelhrimov in order to allow a user to engage and disengage the cutter as desired. 

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner, Lewis and Hottes and Pelhrimov as applied to claims 6 and 14 above, and further in view of Wolf FR 2538994 A1.

Dependent Claims 7, 15: The device is disclosed as applied above. However, the combination fails to disclose wherein a brake disc is fixedly provided under the engine pulley and a mating brake block is provided at a periphery of the brake disc, a driving end of the brake block is fixed onto the long arm end of the cutter disc separation and engagement arm, as per claims 7 and 15.
Wolf discloses a lawn mower wherein a brake disc (4) is fixedly provided under the engine pulley (3) and a mating brake block (5) is provided at a periphery of the brake disc, a driving end of the brake block (the end of 4 attached to 6) is fixed onto an end of the cutter disc separation and engagement arm (6), as per claims 7 and 15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the brake of Wolf on the lawn mower of Steiner, Lewis, Hottes and Pelhrimov in order to stop the blade completely for user safety.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the driving end of the brake block to the long arm end since it has been held that rearranging parts of an invention involves only routine skill in the art.

Allowable Subject Matter
Claims 2-4, 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 26, 2022